The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment filed, 25 February 2022, of application filed, with the above serial number, on 27 November 2019 in which claim 1 has been amended. Claims 1-10 are pending in the application. 
	
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The created third fluorescence image based on the second fluorescence image and generated image based on the third fluorescence image is indefinite as it is not clear if there is any difference in the images. The different terminology for a same image renders claim 1 unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takasugi et al (hereinafter “Takasugi”, 2009/0118578) in view of Miwa (hereinafter “Miwa”, 2008/0097198).

As per Claim 1, Takasugi discloses a method comprising: 
receiving, by an image processing system, a first frame captured at a first time from light received by an endoscope, the first frame including a first visible image, the first visible image comprising a first plurality of visible color components (at least paragraph 101-105, 96; normal light image is created from RGB components w/ normal light endoscope capture; the endoscope apparatus 40 according to the second embodiment is also capable of simultaneously obtaining a normal light observation image and a fluorescence observation image, thereby eliminating the need of the task of switching between normal light observation and fluorescence observation heretofore required, and improving operability of the observer. In addition, since it is now possible to view images under different observation modes obtained at the same timing, an advantage can be achieved in that comparisons between a fluorescence observation image and a normal light observation image can be performed with greater ease); 
receiving, by the image processing system, a second frame captured at a second time different from the first time from light received from the endoscope, the second frame including a combination image, the combination image being a combination of a second visible image and a first fluorescence image (at least par. 99-101, 104-105, Fig. 5; capturing fluorescence blue (fluorescence and blue component) with 61d blue and R and G visible components at a different timing; the endoscope apparatus 40 according to the second embodiment is also capable of simultaneously obtaining a normal light observation image and a fluorescence observation image, thereby eliminating the need of the task of switching between normal light observation and fluorescence observation heretofore required, and improving operability of the observer); 
creating, by the image processing system, a second fluorescence image, the second fluorescence image comprising artifacts from the first frame and the second frame (at least paragraph 132, 135, 143, 146; image synthesizing circuit creating synthesized fluorescence image; eg. quasi-normal light image created from fluorescence image); 
creating, by the image processing system, a third fluorescence image based on the second fluorescence image (at least paragraph 132, 135, 143, 146; image synthesizing circuit creating synthesized fluorescence image); and 
generating, by the image processing system based on the third fluorescence image, an image for display by a display system (at least par. 92, 104, 146, 154, Fig. 19; quasi normal image based on synthesized fluorescence image and normal light images are output to monitor).
Takasugi fails to explicitly disclose such images are captured simultaneously at the first/second times. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Miwa. Miwa discloses, in an analogous art, capturing a normal observation image at a first time and capturing a superimposed observation image, of superimposingly displaying the fluorescence observation image and the normal observation image simultaneously, whereby the excitation light 10 and the illumination light 12 can be illuminated simultaneously (at least Miwa paragraph 69, 55-58). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Miwa’s simultaneous capture with Takasugi as Takasugi teaches (par. 101, 105) capturing the images substantially simultaneously with the rotary filters to display the images simultaneously, simply Takasugi using a different illumination technique for more control and optimization of the wavelength of the colors and brightness, etc (par. 78, 80). Miwa teaches superimposing without two different optical filters arrangement is thus made simple, and a compact, simple, and inexpensive apparatus is made possible (par. 12).

As per Claim 2. The method of claim 1, wherein the creating of the third fluorescence image based on the second fluorescence image is configured to remove the artifacts from the second fluorescence image (at least paragraph 132, 135, 143, 146; image synthesizing circuit creating synthesized fluorescence image; eg. quasi-normal light image created from fluorescence image).
As per Claim 3. The method of claim 1, wherein the creating of the second fluorescence image from the first frame and the second frame comprises: subtracting the first frame from the second frame to generate a plurality of frame-to-frame color component differences, wherein one of the frame-to-frame color component differences is the second fluorescence image (at least paragraph 132, 135, 143, 146; image synthesizing circuit creating synthesized fluorescence image; eg. quasi-normal light image created from fluorescence image).
As per Claim 4. The method of claim 3, further comprising: normalizing the plurality of frame-to-frame color component differences (at least paragraph 186, 218, 139; respective color signals become equal; color difference signal computing section 144 calculates color difference signals Cr, Cb from the R, G and B data values to detect noise).
As per Claim 5. The method of claim 4, wherein the creating of the third fluorescence image based on the second fluorescence image comprises: performing cross-channel subtraction using the normalized plurality of frame-to-frame color component differences to obtain the third fluorescence image (at least paragraph 153, 163; signal processing on images and calculating abnormalities, noise and differences to be removed/subtracted).
As per Claim 6. The method of claim 1, wherein the creating of the third fluorescence image based on the second fluorescence image comprises: performing cross-channel subtraction to obtain the third fluorescence image (at least paragraph 153, 163; signal processing on images and calculating abnormalities, noise and differences to be removed/subtracted).
As per Claim 7. The method of claim 1, further comprising displaying the image on the display system (at least par. 92, 104, 146, 154, Fig. 19; quasi normal image based on synthesized fluorescence image and normal light images are output to monitor).

Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takasugi in view of Miwa, further in view of Bonnell et al (hereinafter “Bonnell”, 5,833,596).
As per Claim 8. Takasugi and Miwa fail to explicitly disclose where image processing system is included in a teleoperated surgical system. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Bonnell (at least Bonnell Fig. 1; col. 5:6-45). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Bonnell’s surgical robotic arm with Takasugi and Miwa as Bonnell disclose such robotic arms are well-known to allow easy manipulation of endoscopic imagers to be moved and viewed via video, which would have been obvious to combine with Takasugi and Miwa’s endoscopic observation (at least Takasugi paragraph 2, 96, 70).
As per Claim 9. The method of claim 8, wherein the endoscope is held by a manipulator arm of the teleoperated surgical system while the first and second frames are received (at least Bonnell Fig. 1; col. 5:6-45).
As per Claim 10. The method of claim 8, wherein the light is provided by the teleoperated surgical system by way of an illumination channel (at least Takasugi Fig. 5; par. 97-100; illumination light).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,524,644.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the ‘644 patent comprises obvious variations of all the elements of the current claim 1. Claim 1 of the current application recites obvious variants of the claim 1 of U.S. Patent No. 10,524,644 as they each claim:
a method comprising receiving, by an image processing system, a first frame captured at a first time from light received by an endoscope, the first frame including a first visible image, the first visible image comprising a first plurality of visible color components, receiving, by the image processing system, a second frame captured at a second time different from the first time from light received from the endoscope, the second frame including a combination image, the combination image being a combination of a second visible image and a first fluorescence image, creating, by the image processing system, a second fluorescence image, the second fluorescence image comprising artifacts from the first frame and the second frame, creating, by the image processing system, a third fluorescence image based on the second fluorescence image, and (outputting)/ generating, by the image processing system based on the third fluorescence image, an image including an artificial fluorescence image for display by a display system; whereas ‘644 contains additional features and ‘586 claim 1 being broader in scope. Claim 3 corresponds to ‘644 claim 2. Claim 4 corresponds to ‘644 claim 3. Claim 5 corresponds to ‘644 claim 4. Claim 6 corresponds to ‘644 claim 5. Claim 7 corresponds to ‘644 claim 1 outputting by displaying. Claim 8 corresponds to ‘644 claim 1 preamble environment. Claims 9-10 are inherent to the teleoperated surgical system of ‘644 claims 1-5.
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 8,167,793.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the ‘793 patent comprises obvious variations of all the elements of the current claim 1. Claim 1 of the current application recite obvious variants of the claim 19 of U.S. Patent No. 8,167,793 as they are obvious monoscopic versions of the ‘793 stereoscopic claims.
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 9,775,499.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is rejected under nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,775,499. Claim 3 of the instant application is rejected under nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,775,499. Claim 4 of the instant application is rejected under nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,775,499. Claim 5 of the instant application is rejected under nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,775,499. And claim 6 of the instant application is rejected under nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,775,499. Claim 7 corresponds to ‘499 claim 1 outputting by displaying. Claim 8 corresponds to ‘499 claim 1 preamble environment. Claims 9-10 are inherent to the surgical system of ‘499 claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Using a rotary filter as in Fig. 15 of the application and as in Takasugi is an embodiment alternative to the Fig. 9D or 11A embodiments and Miwa and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Miwa’s simultaneous capture with Takasugi as outlined in the revised rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY TODD/Primary Examiner, Art Unit 2443